
	
		II
		111th CONGRESS
		1st Session
		S. 925
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2009
			Mrs. Gillibrand (for
			 herself, Mrs. Feinstein, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To direct the Secretary of Health and Human Services to
		  study the presence of contaminants and impurities in cosmetics and personal
		  care products marketed to and used by children.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safe Baby Products Act of
			 2009.
		2.Testing and
			 report by the Food and Drug Administration regarding impurities and
			 contaminants in products marketed to or used by children
			(a)DefinitionsIn
			 this Act—
				(1)the term
			 cosmetic has the meaning given that term in section 201(i) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(i)); and
				(2)the term
			 Secretary means the Secretary of Health and Human Services.
				(b)Product
			 testingNot later than 180 days after the date of enactment of
			 this Act, the Secretary, acting through the Commissioner of Food and Drugs,
			 shall conduct and complete product testing of a full range of cosmetics,
			 personal care products (including baby shampoo, baby bath, lipstick, nail
			 polish, lotion, cream, sunscreen, liquid soap, and baby wipes), and other
			 products deemed appropriate by the Secretary, that—
				(1)are marketed to
			 or used by children aged 7 years and younger; and
				(2)are likely
			 contaminated with impurities or contaminants, including 1,4-dioxane,
			 nitrosamines, polycyclic aromatic hydrocarbons (commonly referred to as
			 PAHs), acrylamide, ethylene oxide, dioxin, 1,3-butadiene,
			 formaldehyde, lead, and hydroquinone.
				(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary,
			 acting through the Commissioner of Food and Drugs, shall—
				(1)submit to
			 Congress a report that describes the results of the product testing conducted
			 under subsection (b); and
				(2)make such report
			 available to the public.
				(d)Good
			 manufacturing practices regulations
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, acting through the Commissioner of Food and Drugs, shall by
			 regulation establish good manufacturing practices for the cosmetics industry
			 for each impurity or contaminant (as described in subsection (b)) regarding
			 which contaminants or impurities may be reduced or eliminated in cosmetics and
			 personal care products (as described in such subsection) by switching to
			 alternate ingredients or which manufacturing processes or practices may reduce
			 or eliminate impurities from raw materials.
				(2)EnforcementIf
			 the manufacture of a cosmetic is not in compliance with the good manufacturing
			 practices regulations promulgated under paragraph (1), such cosmetic shall be
			 deemed adulterated under section 601 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 361).
				(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			
